DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and after obviating the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-21 of U.S. Patent Application No. 16/743450.  Table below shows correspondence between claims in parent and instant. case
Instant Application
Application 16/743450
Claim 2. 
A signal booster system comprising: 
a plurality of antennas comprising a first antenna and a second antenna; a cable; a test signal injector configured to inject a test signal into the cable and a test signal detector configured to generate a detection signal in response to the test signal; a signal booster connected to the first antenna by way of the cable, wherein the signal booster comprises: booster circuitry configured to amplify a radio frequency (RF) signal received from the first antenna over the cable to generate a boosted RF signal transmitted on the second antenna; and a cable loss compensation circuit configured to adjust a gain of the booster circuitry to compensate for a loss of the cable based on the detection signal, wherein the detection signal indicates cable loss at a first frequency, and the cable loss compensation circuit is further configured to extrapolate the cable loss at the first frequency to estimate cable loss at a second frequency.
Claim 2
A signal booster system comprising: 
a plurality of antennas comprising a first antenna and a second antenna; a first cable; and a signal booster connected to the first antenna via the first cable and configured to be powered by a DC supply voltage provided over the first cable, wherein the signal booster comprises: booster circuitry configured to generate a boosted RF signal based on amplifying an RF signal received on the second antenna, and to send the boosted RF signal to the first antenna via the first cable; and a cable loss compensation circuit configured to adjust a gain of the booster circuitry to compensate for a loss of the first cable based on a DC voltage drop of the DC supply voltage provided over the cable.
The similarities between the two claims are shown in boldface. The difference regarding the last limitation in the instant application “to extrapolate the cable loss at the first frequency to estimate cable loss at a second frequency”. This limitation is similar to measuring loss at DC and compensate at RF frequency.
Dependent claims:
Claim 3: all limitations can be obtained from claim 2 of parent case.
Claim 4: all limitations can be obtained from claim 9 of parent case.
Claim 5: all limitations can be obtained from claim 10 of parent case.
Claim 6: all limitations can be obtained from claim 11 of parent case.
Claim 7: all limitations can be obtained from claim 13 of parent case.
Claim 8: all limitations can be obtained from claim 14 of parent case.
Claim 9: all limitations can be obtained from claim 15 of parent case.
Claim 14: all limitations can be obtained from claim 17 of parent case
Claim 15: all limitations can be obtained from claim 18 of parent case
Claim 16: all limitations can be obtained from claim 19 of parent case
Claim 17: all limitations can be obtained from claim 20 of parent case
Claim 18: all limitations can be obtained from claim 21 of parent case
Claim 19: all limitations can be obtained from claim 14 of parent case

Claims 10-13 do not have equivalent in the parent case. However, the limitations are obvious since the antenna and the test  signal generator have to be integrated somewhere on the booster system. 
Claims 20 and 21 do not have equivalent in parent case claims. However the limitations are disclosed in the prior art used in the rejection: paragraphs [0002] and [0020] respectively as shown in figures 2-6.




It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/743450 to provide all the functions of the current application 17/249570.

Similar analysis holds regarding parent case 16/139,696. All limitations of claim 2 of instant application can be obtained from claim 1 of parent case 16/139696.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 7-21are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 20150011157 A1)  .

Claim 2. Terry discloses a signal booster system (read as boosters for wireless communication devices [0002]. FIG. 2-6) comprising: 
a plurality of antennas comprising a first antenna and a second antenna (read as booster typically includes two antennas, a tower-side antenna and a mobile-side antenna [0003]. FIG. 2-6, multiple antennas shown); 
a cable (read as a tower-side antenna and a mobile-side antenna, connected by coaxial cables [0003]. FIG. 2-5 items 200-500, and FIG. 6); 
a test signal injector (read as A test signal generator 65 generates test signals [0036]) configured to inject a test signal into the cable and a test signal detector (read as test voltage and current levels that each remote amplifier measures to determine the signal propagation losses occurring on the cable between the base unit and the respective remote amplifier [0036]) configured to generate a detection signal in response to the test signal; 
a signal booster connected to the first antenna by way of the cable (read as gain adjustment unit 64 that adjusts the gain applied on a port-by-port basis [0036]. FIG. 2-6 items), wherein the signal booster comprises: 
booster circuitry configured to amplify a radio frequency (RF) signal received from the first antenna over the cable to generate a boosted RF signal transmitted on the second antenna (read as gain adjustment unit 64 that adjusts the gain applied on a port-by-port basis [0036]. FIG. 2-6 items); and 
a cable loss compensation circuit configured to adjust a gain of the booster circuitry to compensate for a loss of the cable based on the detection signal, wherein the detection signal indicates cable loss at a first frequency, and the cable loss compensation circuit is further configured to extrapolate the cable loss at the first frequency (read as The test signals typically include a DC signal and may alternatively or in addition include a test signal at the operating RF frequency suitable for determining the cable impedance and associated signal propagation losses [0036]) to estimate cable loss at a second frequency (read as DC test signal provides a good estimate of the signal losses at the RF operating frequency [0022]).
The combined  teaching of multiple embodiments, disclosed by Terry,  was used in the rejection.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Terry in order to realize all limitations of the claimed invention namely the idea of compensating for cable loss while boosting and RF signal. This feature is important since it enables the device to transmit the appropriate signal level.

Claim 3. The signal booster system of claim 2, Terry discloses
wherein the signal booster is configured to be powered by a DC supply voltage (Electronic devices are powered by DC power supplies.) provided over the cable (Electronic devices are powered by DC power supplies. The DC signal could  be used to supply the circuit).

Claim 4. The signal booster system of claim 3, Terry discloses
wherein the cable is a shared DC power and RF cable including a common conductor for carrying DC power and the RF signal (read as The test signals typically include a DC signal and may alternatively or in addition include a test signal at the operating RF frequency suitable for determining the cable impedance and associated signal propagation losses [0036])

Claim 7. The signal booster system of claim 2, Terry discloses
further comprising a secondary unit connected to one end of the cable, wherein the signal booster is connected to an opposite end of the cable (FIG. 2-6, devices connected at each end of the cables.).

Claim 8. The signal booster system of claim 7, Terry discloses
wherein the first antenna is integrated with the secondary unit (FIG. 2-6, antennas connected to different devices.).


Claim 10. The signal booster system of claim 7, Terry discloses
wherein the test signal injector is integrated in the secondary unit (FIG. 6 item 65).

Claim 11. The signal booster system of claim 10, wherein the test signal detector is integrated in the signal booster (FIG. 6 item 65).

Claim 12. The signal booster system of claim 7, wherein the test signal injector is integrated in the signal booster (FIG. 6 item 65).

Claim 13. The signal booster system of claim 12, wherein the test signal detector is integrated in the secondary unit (read as test voltage and current levels that each remote amplifier measures to determine the signal propagation losses occurring on the cable between the base unit and the respective remote amplifier [0036]).

Claim 14. The signal booster system of claim 2, Terry discloses
wherein the first antenna is a mobile station antenna configured to wirelessly communicate with one or more mobile stations of a cellular network (read as a mobile-side antenna 16 [0025]), and the second antenna is a base station antenna configured to wirelessly communicate with one or more base stations of a cellular network (read as a tower-side antenna 14 [0025]).

Claim 15. The signal booster system of claim 2, Terry discloses
wherein the first antenna is a base station antenna configured to wirelessly communicate with one or more base stations of a cellular network, and the second antenna is a mobile station antenna configured to wirelessly communicate with one or more mobile stations of the cellular network (FIG. 5 and 6, booster device communicates with multiple mobiles and multiple base stations).

Claim 16. The signal booster system of claim 2, Terry discloses 
wherein the booster circuitry comprises a plurality of amplification paths associated with different frequency bands, wherein the cable loss compensation circuit is configured to provide different amounts of gain adjustment to at least a portion of the plurality of amplification paths (read as one or more remote amplifiers 70a-n, 80a-n with automatic gain adjustment operative to measure the actual signal propagation losses and set their gain accordingly [0035]).

Claim 17. The signal booster system of claim 2, Terry discloses 
wherein the cable loss compensation circuit is further configured to increase the gain of the booster circuitry by an amount about equal to the loss of the cable (read as ability to measure the actual power loss and adjust the gain accordingly provides for additional gain improvement, particularly when different lengths of cable are used to connect the remote amplifiers [0021]).

Claim 18. The signal booster system of claim 2, Terry discloses 
wherein the cable loss compensation circuit is configured to increase a gain of the booster circuitry such that a gain of the signal booster system from the first antenna to the second antenna is about equal to a regulatory limitation with respect to antenna-to-antenna gain (read as The permissible power experienced at the antenna is therefore increased by the signal propagation losses between the base unit and the remote amplifier, while the booster system continues to meet the same regulatory constraints. [0016]).

Claim 19. The signal booster system of claim 2, Terry discloses 
wherein the second antenna is integrated with the signal booster (FIG. 2-6, antenna integrated with different part of the device).

Claim 20. The signal booster system of claim 2, Terry discloses 
installed in a building (read as automatic gain control for improving wireless communication service within a building, such as a home or office [0002]).

Claim 21. The signal booster system of claim 20, Terry discloses 
wherein the signal booster is an outdoor signal booster attached to a roof of the building, and the first antenna is in an interior of the building (read as when connecting a roof-mounted antenna to a base unit located in a basement [0020]).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 20150011157 A1) in view of Lowery et al. (WO 2016164603 A1).  

Claim 5. The signal booster system of claim 4, Terry does not explicitly disclose
further comprising an isolation and separation circuit including a series capacitor connected between the cable and the booster circuitry, and an inductor including a first end connected to the cable and a second end configured to provide the DC supply voltage.
However, in the related field of endeavor Lowery et al. disclose: FIG. 1A. The idea of, using a transmitting AC signal as well as supplying DC power, is clearly disclosed by Lowery et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Terry with the teaching of Lowery et al.  in order to a well-known device to couple AC signal and supply DC power. The circuit is simple, effective and small enough to be integrated on any device. 


Claim 9. The signal booster system of claim 7, Terry does not explicitly disclose
wherein the secondary unit comprises an isolation and combining circuit including a series capacitor connected between the first antenna and the cable and an inductor including a first end connected to a DC supply voltage and a second end connected to the cable.
However, in the related field of endeavor Soto et al. disclose: FIG. 1A. The idea of, using a transmitting AC signal as well as supplying DC power, is clearly disclosed by Soto et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Terry with the teaching of Lowery et al. in order to a well-known device to couple AC signal and supply DC power. The circuit is simple, effective and small enough to be integrated on any device.

Claim 1, canceled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646